ORDER DENYING PETITION FOR REVIEW
A Petition for Review and Application for Stay was filed by Appellant Jewel Payne on March 16, 2011. Appellee Kris-tofer Fourstar filed a response on March 31, 2011, opposing both review and the stay. Neither the trial court nor this court granted Appellant Payne’s Application for Stay.
Appellant Payne seeks review, under Rule 6 of the Appellate Rules of Civil Procedure, of a trial court action March 7, 2011, a Scheduling Order following a hearing that allowed telephone contact between Appellee Fourstar and the children of the parties pending further hearing in the underlying proceeding. Appellant Payne contends that the trial court’s Order is in conflict with an earlier decision of this court, (Appeal No. 508), and thus a violation of Appellant Payne’s rights under the Indian Civil Rights Act. In response, Ap-pellee Fourstar asserts that the trial court’s action to reserve ruling on a Motion is not a reviewable “final order” of the trial court.
*279The Scheduling Order is not a final order within the meaning of Title II, Section 202, CCOJ, and thus not subject to appellate review at this stage of the proceeding. The duty of the Court of Appeals is to review final trial court decisions for compliance with the applicable law.
Therefore, the Petition for Review is denied and the matter is remanded to the trial court for further proceedings.